UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
V. Case No. 8:18-cr-527-T-17SPF
WILFREDO ECHEVARRIA-FERNANDEZ
PRELIMINARY ORDER OF FORFEITURE

THIS CAUSE comes before the Court upon the United States of
America's Motion for a Preliminary Order of Forfeiture for a Glock GMBH, 9
caliber pistol, model 19, serial number BCCH578, and 31 rounds of assorted 9
caliber ammunition, including Sig Sauer, Winchester, and Federal Cartridge
Company, that the defendant possessed on March 23, 2018.

Being fully advised of the relevant facts, the Court hereby finds that the
defendant possessed the firearm and ammunition, identified above, in
furtherance of a drug trafficking crime, to which he has pled guilty.

Accordingly, it is hereby:

ORDERED, ADJUDGED, and DECREED that for good cause shown,
the United States’ motion is GRANTED.

It is FURTHER ORDERED that, pursuant to 18 U.S.C. § 924(d), 28

U.S.C. § 2461(c), and Rule 32.2(b)(2) of the Federal Rules of Criminal
(Ase no. $26 S27-THITSPF

Procedure, the assets identified above are hereby forfeited to the United States
for disposition according to law.

It is FURTHER ORDERED that, upon entry of this order, it shall
become a final order of forfeiture as to the defendant.

The Court retains jurisdiction to address any third party claim that may
be asserted in these proceedings, and to enter any further order necessary for the

forfeiture and disposition of such property.

DONE and ORDERED in Tampa, Florida, this ZC ~~ _ day of
NovaemPbéC 219.

 

 

 

  
 

 

\
—<— pre re eee e tC hitete o—> _.
== —‘“‘éRLS BETH A. KOVACHE¥VICH
So UNITED STATES DISTRICT JUDG
TAMUEVICH
ESTA STATES DISTRICT JUDGE

Copies to:
Suzanne C. Nebesky, AUSA
Counsel of Record
